ORDER
ELDRIDGE, Senior Judge.
Upon consideration of the Consent to Disbarment from the practice of law filed by Arthur I. Messinger, in accordance *619with Maryland Rule 16-712d2, and the written recommendation of Bar Counsel, it is this 14th day of February, 1997
ORDERED, by the Court of Appeals of Maryland, that Arthur I. Messinger be, and he is hereby, disbarred by consent from the further practice of law in the State of Maryland; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Arthur I. Messinger from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that fact to the Trustees of the Clients’ Security Trust Fund and the clerks of all judicial tribunals in the State.